DETAILED ACTION

This action is in reply to the request for continued examination filed on 03/03/2021.
Claims 1, 8, and 15 have been amended. Claims 7 and 14 have been cancelled.
Claims 1-6, 8-13, 15-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
Response to Arguments
With regard to the 101 rejections filed on 02/11/2021, the Applicant’s remarks have been considered but they are not persuasive. 
On pages 9-10 of the Remarks, Step 2B analysis, the Applicant asserted that “[t]he unconventional steps that claim 1 recites include acquiring a payment account that is ‘recognizable by the merchant terminal’ associated with a third-party payment institute, and using a combination of the payment account and the corresponding user account not recognizable . . . completing a transaction on a merchant terminal not compatible with an account of the user.” However, it is respectfully traversed that a “recognizable” account could be interpreted that such account has been pre-registered by the user. Furthermore, “unrecognized account” could correspond to a guest check-out account, or unregistered account. The limitations are generally linking the use of the judicial exception to a 
Given the above reasoning, the claim as a whole is not indicative of an integration of a judicial exception to a practical application. The claims only recite a well-known business practice and linking to a technological environment. Therefore, the 101 rejections are not withdrawn. Please see the 101 rejections below.
With regard to the 102/103 rejections in the Remarks filed on 02/11/2021, the Applicant’s remarks have been considered but they are not persuasive. The arguments are moot over new ground(s) of rejections because the amended limitation has altered the scope of the claim invention. Hence, claims 1, 8, 15, 5, 12, 19, 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oritz et al. (US 2016/0019536) in view of Chandoor (US 2013/0346173 A1).
Please refer to the rejections below for further details.
The 112(a) rejections were also raised because a new matter has been included in the amended independent claims. Please refer to the below rejections for further details. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-13, 15-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims recited an amended limitation “the corresponding account not recognizable by the merchant terminal.” However, Par. [0050] of the specification only discusses payment account that is recognizable. 

    PNG
    media_image1.png
    166
    1331
    media_image1.png
    Greyscale

The specification has not explicitly disclosed account(s) that are not recognizable. Please point out the portion of the specification where the limitation was recited.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-6, 8-13, 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-6, 8-13, 15-20 are directed to Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception 
Claim 1, 8, and 15 recite, in part, a method of receiving a request for acquiring a payment account for transaction, sending a request for acquiring the payment account, receiving the payment account. The limitation is directed to a fundamental economic concept, via the use of generic computer components, such as Methods of Organizing Human Activity (commercial interactions). In addition, the limitation of establishing a correspondence between the payment account and the identity of the user recites concepts performed in the human mind including an observation and evaluation, such as Mental Processes (observation, evaluation). Hence, it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements such as computing devices and other generic computer components to perform receiving, sending, and establishing. The generic computer components are recited at a high-level of generality (receiving, sending, and establishing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea. Claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of at least a computing device to perform receiving and identifying data are merely additional elements performing the abstract idea on a generic device i.e., abstract idea and apply it. There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) see MPEP 2106.05(d). Furthermore, the use of a digital object identifier is linking of a well-known judicial exception to an existing technological environment. See MPEP 2106.05(h). Given the above reasons, a generic processing device associated with receiving a request for acquiring a payment account for transaction, sending a request for acquiring the payment account and receiving the payment account is not an Inventive Concept. Thus, the claim is not patent eligible.
The dependent claims have been given the full two part analysis (Step 2A – 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional limitations of the dependent claim(s) when considered individually and as ordered combination do not amount to significantly more than the abstract idea.
Therefore, Claims 1-6, 8-13, 15-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 15, 5, 12, 19, 6, 13, and 20 are rejected under under 35 U.S.C. 103 as being unpatentable over Oritz et al. (US 2016/0019536) in view of Chandoor (US 2013/0346173 A1).
The independent claims 1, 8, 15 are disclosed by Oritz. Oritz discloses payment method in which the identity of the user and the payment account from a third party payment institute are established as a single digital object identifier (e.g. QR code). The code provides the payment account information as well as the user information necessary for the merchant to complete the transaction. The cited portions in Oritz disclose these limitations in the independent claims: receiving, by a server, from a client terminal of a user, a request for acquiring a payment account for a transaction, the payment account being associated with a third-party payment institute, the payment account recognizable by the (Oritz, Par. [0030] see at least “…the transaction request data set comprising at least two of: an identifier associated with at least one authorized user of at least one transaction payment account, an identifier associated with the transaction communication device; and an identifier associated with the at least one transaction payment account; and to route the generated transaction data request to a transaction adjudication server, using the wireless communication system” & Par. [0309])) The identifiers of both the payment account and user (user information such as telephone number) are requested by the applications on a mobile device or client terminal (specified in Par. [0049] of the current application). Par. [0309] discloses a pre-registered payment account with a POS, or merchant, terminal ; 
sending, by the server, to the third-party payment institute, the request for acquiring the payment account (Oritz, Par. [0030]) The request for acquiring the payment account is sent by the server; 
receiving, by the server, from the third-party payment institute, a payment account (Oritz, Fig. 6 & Par. [0181]- [0182]) The cited portions disclose the process flow from the client terminal requesting payment account and receiving information from the financial institution via the server; 
establishing, by the server, a correspondence between the payment account and the identity information of the user, and storing the correspondence (Oritz, Par. [0034]) token combines both the payment account and information of the user. They are stored in a mobile device and can be used for transaction; 
and sending, by the server, the payment account to the client terminal to cause the client terminal to generate a 2-dimensional (2-D) quick response code (QR code), and the information of the payment account in the DOI is extractable by a merchant terminal by scanning the 2-D QR code using a scanning device (Oritz, Fig. 5A, 5B & Par. [0156]) QR code contains payment information can be extracted by the merchant with the scanning device to cause the merchant terminal to generate a payment request  (Par. [0163]- Par. [0164]) The cited portion discloses the payment request passing from the merchant POS to the financial institution to decode the secure cryptogram that includes payment account and associated information. Par. [0163] discloses a payment amount associated with the order.
receiving, by the server and from the third-party payment institute, the payment request (Par. [0164]) The cited portion discloses third party as financial institution receives the request; 
determining, by the server and based on the information of the payment account in the payment request, the corresponding account of the user (Par. [0164]) The payment account is determined by the server by verification of accounts; and completing, by the server and based on the order information of the transaction in the payment request, the transaction on the corresponding account of the user, wherein the SMRH:4833-8708-7317.1-2 50GL-310019Application No.: 16/903,210 Attorney Docket No.: 50GL-310019 transaction includes transferring of a monetary balance of the order amount from the corresponding account of the user to a merchant account associated with the merchant terminal. (Par. [0164]-[0165]) the cited portion discloses transferring the amount associated with the order from a client’s device to a merchant or POS terminal.
Ortiz does not disclose the following; however, Chandoor teaches:
 identifying, by the server and based on the identity information of the user, a corresponding account of the user different from the payment account, the corresponding account not recognizable by the merchant terminal (Chandoor, (US 2013/0346173 A1), Par. [0025]) The unregistered account corresponds to another account, which could be associated with the user and not previously recognized by the server. 
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of performing a transaction between payment account associated with a user device and a 

The dependent claims 5, 12, and 19  are disclosed by Oritz in view of Chandoor as follows: sending, by the merchant terminal, the payment request to the third-party payment institute for the third-party payment institute to identify the payment account; and receiving, by the server, from the third-party payment institute and after the payment account is successfully identified by the third-party payment institute, the payment request (Oritz, Par. [0030]).
The dependent claims 6, 13, 20 are disclosed by Oritz in view of Chandoor as follows: the payment account is a gift card account (Oritz, Par. [0031] see at least “… one or more gift card numbers…”).
Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oritz et al. (US 2016/0019536) in view of Chandoor (US 2013/0346173 A1) in further view of Makhdumi et al. (US 2015/0248664 A1).
Dependent claims  2,9, 16 are disclosed as below: 
Oritz in view of Chandoor does not disclose the following; however, Makhdumi teaches: before receiving a request for acquiring a payment account, detecting, by the client terminal, a geographical location of the user; and determining, by the client terminal and based on the geographical location of the user, the third-party payment institute (Makhdumi et al., Par. [0048]) It has been interpreted that once the location of the user is detected, the user could choose among the payment accounts associated with the payment institute.

Dependent claims  3, 10, 17 are disclosed as below: 
Oritz in view of Chandoor does not disclose the following; however, Makhdumi teaches, further comprising: before receiving a request for acquiring a payment account, receiving, by the client terminal, a user instruction; and determining, by the client terminal and based on the user instruction, the third-party payment institute (Makhdumi, Par. [0041] see at least …”Via the secure connection, the pay network server may provide an instruction to the client to request the user to launch a virtual wallet mobile app”).
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the above limitations as taught by Oritz in view of Chandoor with the invention disclosed by Makhdumi to better provide the instruction to user on how to perform the payment application. 
Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oritz et al. (US 2016/0019536) in view of Chandoor (US 2013/0346173 A1)  in further view of Findenezeller et al. (US 2018/0253451 A1).
Dependent claims  4, 11, 18 are disclosed as below: 
Oritz in view of Chandoor does not disclose the following; however, Findenezeller teaches, further comprising: wherein the 2-D QR code uses one of Code 16K standard, Code 49 standard, PDF417 standard, and MicroPDF417 standard (Finkenzeller et al., Par. [0090]).
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the above limitations as taught by Findenezeller with the invention disclosed by Oritz in view of Chandoor to better allow different application of the QR code standards. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN DUC BUI/Examiner, Art Unit 3695
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                         7/2/2021